FILED
                               NOT FOR PUBLICATION                            AUG 03 2016

                                                                         MOLLY C. DWYER, CLERK
                       UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                               FOR THE NINTH CIRCUIT


In re: JUAN CARLOS ZAPATA and                    No. 12-60081
PATRICIA ULTRERAS,
                                                 BAP No. 11-1184
                 Debtors,

                                                 MEMORANDUM*
JUAN CARLOS ZAPATA; PATRICIA
ULTRERAS,

                 Appellants,

 v.

UNITED STATES TRUSTEE,

                 Appellee.


                             Appeal from the Ninth Circuit
                               Bankruptcy Appellate Panel
               Pappas, Kirscher, and Novack, Bankruptcy Judges, Presiding

                               Submitted July 26, 2016**

Before:         SCHROEDER, CANBY, and CALLAHAN, Circuit Judges.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
       Juan Carlos Zapata and Patricia Ultreras (“Debtors”) appeal pro se from the

Bankruptcy Appellate Panel’s (“BAP”) decision affirming the bankruptcy court’s

order dismissing their Chapter 13 petition. We review de novo BAP decisions, and

apply the same standard of review that the BAP applied to the bankruptcy court’s

ruling. Boyajian v. New Falls Corp. (In re Boyajian), 564 F.3d 1088, 1090 (9th

Cir. 2009). We affirm.

       The bankruptcy court properly dismissed Debtors’ Chapter 13 petition

because Debtors failed to demonstrate that they attended the § 341(a) creditors

meeting, and failed to commence making timely payments. See 11 U.S.C. § 343

(“The debtor shall appear and submit to examination under oath at the meeting of

creditors under section 341(a) of this title.”); id. § 1326(a)(1) (“[D]ebtor shall

commence making payments not later than 30 days after the date of the filing of

the plan . . . .”); id. § 1307(c)(4) (a bankruptcy court may dismiss a case for

“failure to commence making timely payments”); Bernard v. Coyne (In re

Bernard), 40 F.3d 1028, 1030 n.1 (9th Cir. 1994) (“[An] [u]nexcused failure to

attend a 341(a) meeting can . . . result in sanctions, such as dismissal of the petition

. . . .” (internal citation omitted)).

       The bankruptcy court did not abuse its discretion in denying reconsideration

of the dismissal order because Debtors failed to demonstrate any basis for relief.


                                           2                                      12-60081
See Fed. R. Bankr. P. 9023 (making Federal Rule of Civil Procedure 59 applicable

to bankruptcy cases); Sch. Dist. No. 1J, Multnomah Cty., Or. v. ACandS, Inc., 5
F.3d 1255, 1262-63 (9th Cir. 1993) (setting forth standard of review and grounds

for reconsideration under Rule 59).

      Debtors’ contentions that they did not receive the required notice and

hearing prior to dismissal, and regarding recusal of the bankruptcy judge and

removal of the trustee, are unpersuasive.

      We do not consider Debtors’ arguments regarding the bankruptcy court’s

order granting relief from the stay to Aurora Loan Services LLC because Debtors

failed to file a timely notice of appeal from the bankruptcy court’s order. See Fed.

R. Bankr. P. 8002(a)(1) (“[A] notice of appeal must be filed with the bankruptcy

clerk within 14 days after entry of the judgment, order, or decree being

appealed.”); In re Nat’l Envtl. Waste Corp. v. City of Riverside (In re Nat’l Envtl.

Waste Corp.), 129 F.3d 1052, 1054 (9th Cir. 1997) (“Orders granting or denying

relief from the automatic stay are deemed to be final orders.”).

      All pending requests are denied.

      AFFIRMED.




                                            3                                   12-60081